Name: Commission Regulation (EC) No 1504/2001 of 23 July 2001 determining the extent to which applications submitted in July 2001 for import licences for the tariff quota for beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of Slovenia can be accepted
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  animal product;  international trade;  trade policy
 Date Published: nan

 Avis juridique important|32001R1504Commission Regulation (EC) No 1504/2001 of 23 July 2001 determining the extent to which applications submitted in July 2001 for import licences for the tariff quota for beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of Slovenia can be accepted Official Journal L 199 , 24/07/2001 P. 0016 - 0016Commission Regulation (EC) No 1504/2001of 23 July 2001determining the extent to which applications submitted in July 2001 for import licences for the tariff quota for beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of Slovenia can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 2673/2000 of 6 December 2000 laying down detailed rules for the application of the tariff quota for beef and veal provided for in Council Regulation (EC) No 2475/2000 for the Republic of Slovenia(1), and in particular Article 4(4) thereof,Whereas:Article 2(1) of Regulation (EC) No 2673/2000 fixes the quantity of fresh or chilled beef and veal originating in Slovenia which may be imported under special conditions from 1 July to 31 December 2001. The quantity of meat for which import licences have been submitted is such that applications may be granted in full,HAS ADOPTED THIS REGULATION:Article 1Import licences shall be granted for the full quantities covered by applications submitted for the quota referred to in Regulation (EC) No 2673/2000 for the period 1 July to 31 December 2001.Article 2This Regulation shall enter into force on 24 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 306, 7.12.2000, p. 19.